Citation Nr: 1016700	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-28 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel



INTRODUCTION

The Veteran served on active duty from November 1985 to May 
1986, and served under honorable conditions from November 
1990 to March 1991.  He had additional periods of inactive 
and active duty training with the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for PTSD with depression.  

The claim of entitlement to service connection for PTSD with 
depression was previously denied in an October 1998 rating 
decision.  The RO declined to the reopen the claim in a 
January 2003 rating decision.  The Veteran was notified of 
both decisions but did not perfect an appeal of either.  
Since the last final denial, additional service personnel 
records that were not of record at the time of the previous 
denial have been associated with the record.  Because the 
newly received service records are relevant to the previously 
denied claim and because these records were not of record at 
the of the last final denial of the claim, VA will reconsider 
the claim on the merits.  38 C.F.R. § 3.156(c) (2009).

Although the Veteran's current claim was originally phrased 
as entitlement to service connection for PTSD with 
depression, in light of the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record), the Board has recharacterized the 
issue as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



REMAND

The Veteran has provided competent testimony regarding the 
incurrence of anxiety and depression during service, and as 
to the continuation of such symptoms after his separation 
from service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  Because he is not competent, however, to relate 
his in-service symptoms to any currently diagnosed 
psychiatric disorder, and such relationship remains unclear 
to the Board, the Board finds that a VA examination is 
necessary in order to fairly decide his claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).

Lastly, the claim for a TDIU rating is inextricably 
intertwined with the pending claim for service connection for 
an acquired psychiatric disorder.  The appropriate remedy 
where a pending claim is inextricably intertwined with a 
claim currently on appeal is to remand the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Because 
the claim for a TDIU rating may not be adjudicated until the 
pending claim for service connection for an acquired 
psychiatric disorder is adjudicated, the claim must again be 
remanded for adjudication of the pending claim.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination.  The examiner 
must review the claims and the 
examination report should note that 
review.  The examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that any psychiatric disorder 
demonstrated during the pendency of the 
appeal, to include, but not limited to 
anxiety, depression, and PTSD, is 
related to the Veteran's military 
service, or developed within one year 
of his discharge from service.  In 
doing so, the examiner must acknowledge 
and discuss any lay evidence of a 
continuity of symptomatology.  See 
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination was inadequate 
where the examiner did not comment on 
the Veteran's report of in-service 
injury and instead relied on the 
absence of evidence in the service 
medical records to provide a negative 
opinion).  However, the examiner should 
also take into consideration the 
Veteran's service personnel records, 
which contradict his assertions of 
having served in the Southwest Asia 
Theater of Operations, and show that 
although he was attached to the 410th 
Medical Evacuation Hospital out of 
Topeka, Kansas, contrary to his 
assertions of having served with the 
410th Medical Evacuation Hospital in 
Saudi Arabia, he remained in Kansas.  
The examiner in this regard should 
specifically comment as to whether the 
Veteran's current diagnoses may in any 
way be attributed to his service in 
Kansas, as opposed to his alleged 
service in the Persian Gulf.

2.  Then, readjudicate the claim for 
service connection for an acquired 
psychiatric disorder (to include, but 
not limited to anxiety, depression, and 
PTSD), and for a TDIU rating.  If the 
decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


